Citation Nr: 0833816	
Decision Date: 10/01/08    Archive Date: 10/07/08

DOCKET NO.  98-18 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
carpal tunnel syndrome, right wrist with reflex sympathetic 
dystrophy, prior to February 2, 2001.

2.  Entitlement to a rating in excess of 50 percent for 
carpal tunnel syndrome, right wrist with reflex sympathetic 
dystrophy, effective February 2, 2001.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Prem, Counsel




INTRODUCTION

The veteran served on active duty from February 1968 to 
December 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1998 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
matter was remanded in July 2000 and April 2007 for further 
development.  

The August 1998 rating decision denied a rating in excess of 
10 percent for carpal tunnel syndrome, right wrist.  However, 
the RO subsequently issued a January 1999 rating decision 
that re-characterized the veteran's disability as carpal 
tunnel syndrome, right wrist with reflex sympathetic 
dystrophy.  The rating decision also increased the rating to 
30 percent effective February 28, 1998 (the date of receipt 
of the claim).  In June 2008, the RO issued another rating 
decision in which it increased the veteran's rating to 50 
percent effective February 2, 2001 (the date at which the 
medical evidence reflected a worsening of the disability).  
As such, there are two distinct time periods to consider.  


FINDINGS OF FACT

1.  Prior to February 2, 2001, the veteran's service-
connected carpal tunnel syndrome, right wrist with reflex 
sympathetic dystrophy was manifested by no more than moderate 
incomplete paralysis.

2.  Effective February 2, 2001, the veteran's service-
connected carpal tunnel syndrome, right wrist with reflex 
sympathetic dystrophy is not manifested by complete paralysis 
with the hand inclined to the ulnar side, the index and 
middle fingers more extended than normally, considerable 
atrophy in the muscles of the thenar eminence, the thumb in 
the plane of the hand (ape hand); pronation incomplete and 
defective, absence of flexion of index finger and feeble 
flexion of middle finger, cannot make a fist, index and 
middle fingers remain extended; cannot flex distal phalanx of 
thumb, defective opposition and abduction of the thumb, at 
right angles to palm; flexion of wrist weakened; pain with 
trophic disturbances.  
 

CONCLUSIONS OF LAW

1.  Prior to February 2, 2001, the criteria for entitlement 
to a disability evaluation in excess of 30 percent for the 
veteran's service-connected carpal tunnel syndrome, right 
wrist with reflex sympathetic dystrophy have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
including § 4.7 and Code 8515 (2007).

2.  Effective February 2, 2001, the criteria for entitlement 
to a disability evaluation in excess of 50 percent for the 
veteran's service-connected carpal tunnel syndrome, right 
wrist with reflex sympathetic dystrophy have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
including § 4.7 and Code 8515 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a).  VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to a 
claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant with notice in June 2001, 
subsequent to the initial adjudication.  While the notice was 
not provided prior to the initial adjudication, the claimant 
has had the opportunity to submit additional argument and 
evidence, and to meaningfully participate in the adjudication 
process.  The claim was subsequently readjudicated in 
December 2001, April 2003, and June 2008 supplemental 
statements of the case, following the provision of notice.  
The appellant has not alleged any prejudice as a result of 
the untimely notification, nor has any been shown.  

At this point the Board acknowledges that for an increased-
compensation claim, section § 5103(a) requires, at a minimum, 
that the Secretary notify the claimant that, to substantiate 
a claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008).  Further, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores.  

In this case there has clearly been no compliance with 
Vazquez since that judicial decision was just rendered in 
January 2008.  However, after reviewing the claims file the 
Board finds no resulting prejudice to the veteran in 
connection with the issues addressed on the merits in the 
following decision.  It appears clear to the Board that a 
reasonable person under the facts of this case could be 
expected to know and understand the types of evidence 
necessary to show a worsening or increase in the severity of 
the disabilities and the effect of that worsening on 
employment and daily life.  

Moreover, the veteran in this case has been represented in 
the appeal by Disabled American Veterans, and the Board 
believes it reasonable to assume that this service 
organization's trained representatives conveyed the 
particulars of what is necessary for a higher rating to the 
veteran during the appeal process which has been ongoing 
since February 1998.  The Board finds that the veteran has 
had actual knowledge of the elements outlined in Vazquez and 
that no useful purpose would be served by remanding the 
issues to the RO to furnish notice as to elements of the 
claims which the veteran has already effectively been made 
aware of.  Such action would not benefit the veteran.

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  

While the notification did not advise the appellant of the 
laws regarding degrees of disability or effective dates for 
any grant of service connection, the Board notes that the RO 
sent the veteran a March 2006 correspondence that fully 
complied with Dingess.  

VA has obtained service medical records, assisted the 
appellant in obtaining evidence; afforded the veteran 
physical examinations in April 1998, March 2001, June 2007, 
July 2007, and March 2008; obtained medical opinions as to 
the etiology and severity of disabilities; and afforded the 
appellant the opportunity to give testimony before the Board.  
All known and available records relevant to the issues on 
appeal have been obtained and associated with the veteran's 
claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

Increased Ratings

The present appeal involves the veteran's claim that the 
severity of his service-connected carpal tunnel syndrome, 
right wrist with reflex sympathetic dystrophy warrants a 
higher disability rating.  Disability evaluations are 
determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.  

The veteran's service-connected carpal tunnel syndrome, right 
wrist with reflex sympathetic dystrophy has been rated by the 
RO under the provisions of Diagnostic Code 8515.  Under this 
regulatory provision, a 10 percent rating is warranted for 
mild incomplete paralysis of the major hand.  A 30 percent 
rating is warranted for moderate incomplete paralysis.  A 50 
percent rating is warranted for severe incomplete paralysis.  
A maximum rating of 70 percent is warranted for complete 
paralysis with the hand inclined to the ulnar side, the index 
and middle fingers more extended than normally, considerable 
atrophy in the muscles of the thenar eminence, the thumb in 
the plane of the hand (ape hand); pronation incomplete and 
defective, absence of flexion of index finger and feeble 
flexion of middle finger, cannot make a fist, index and 
middle fingers remain extended; cannot flex distal phalanx of 
thumb, defective opposition and abduction of the thumb, at 
right angles to palm; flexion of wrist weakened; pain with 
trophic disturbances.  

The term "incomplete paralysis," with this and other 
peripheral nerve injuries, indicates a degree of lost or 
impaired function substantially less that the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  The ratings 
for the peripheral nerves are for unilateral involvement; 
when bilateral, combine with application of the bilateral 
factor.  38 C.F.R. § 4.124a.  

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

Prior to February 2, 2001

The veteran's claim for an increased rating was received on 
February 28, 1998.  The veteran was afforded a VA examination 
in April 1998.  At the examination, the veteran stated that 
she was working full time.  She also stated that she seeks 
treatment in the VA neurology clinic.  She reported that she 
is taking Neurontin (two tabs, three times per day); but it 
is not helping much.  She also reported using a splint.  Upon 
examination, her right hand showed decreased sensory on the 
first three fingers.  Grasp, motor were decreased compared to 
the left hand.  There was no joint swelling or atrophy.  The 
right wrist had full range of motion; but with pain.  X-rays 
of the right wrist showed small ossific density, soft 
tissues, volar to distal radius.  The veteran was diagnosed 
with carpal tunnel syndrome of the right wrist.  

In May 1998, the veteran was diagnosed with retained foreign 
body in the right wrist forearm area; and neuroma of the 
radial nerve right forearm.  She underwent surgery involving 
exploration of the right forearm wrist; repair of 4.5 cm. 
wound; and neurolysis and exploration of radial nerve of 
forearm.

The veteran underwent another VA examination in December 
1998.  She complained of symptoms of reflex sympathetic 
dystrophy.  These symptoms included severe, burning pains on 
the right wrist and hand with numbness and paresthesia of the 
right wrist and hand.  She also noted color changes (red) to 
the surgical site.  She stated that she uses a TENS unit and 
physical therapy.  She has also been taking Percocet.  A 
neurologic examination revealed dysesthesia, painful to touch 
on the right wrist and forearm.  There was positive Tinel's 
sign of the right wrist and median nerve.  There was 
decreased pinprick and light touch in the right median nerve 
distribution on the right hand.  

In January 2001, the veteran underwent surgery to remove a 
foreign body from her right forearm.  The foreign body 
consisted of a shard of glass that had been imbedded in her 
arm since 1990.  

In order to warrant a rating in excess of 30 percent, the 
veteran's carpal tunnel syndrome, right wrist with reflex 
sympathetic dystrophy must be manifested by severe incomplete 
paralysis.  The Board finds that the preponderance of the 
evidence is against such a finding.  In February 1998, an 
examination of the veteran's right hand showed decreased 
sensory on the first three fingers; and her ability to grasp 
was decreased compared to the left hand.  However, there was 
no indication that either her decreased sensation or ability 
to grasp were so severe as to amount to severe incomplete 
paralysis.  To the contrary, her right wrist had full range 
of motion (albeit with pain).  

Likewise in December 1998, the veteran complained of severe 
pain.  A neurologic examination revealed dysesthesia, painful 
to touch on the right wrist and forearm; positive Tinel's 
sign; and decreased pinprick and light touch in the right 
median nerve distribution on the right hand.  However, there 
was no indication of severe incomplete paralysis. 

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for a rating in excess of 30 percent prior to February 
2, 2001, for carpal tunnel syndrome, right wrist with reflex 
sympathetic dystrophy must be denied.  See Gilbert v. 
Derwinski, 1 Vet. App 49 (1990).
 
Effective February 2, 2001

An outpatient treatment report dated February 2, 2001 (one 
week after surgery to remove a foreign body from her arm) 
shows that the veteran complained of much difficulty using 
her right hand.  She stated that it has plagued her ability 
to hold employment.  It also hampered her in her artistic 
pursuit as a painter.  She stated that she has had to train 
herself to learn how to paint left handed.  Upon examination, 
the veteran held her right hand in a clawed position and 
tried to avoid any use.  The skin in the hands was somewhat 
atrophic, as were the muscles of the right hand and forearm.  
The painfulness of the hand and arm precluded formal 
strength, sensory, and reflex testing.  She was assessed with 
reflex sympathetic dystrophy.  The examiner stated that the 
disorder was longstanding and has not responded to treatment.  
The prognosis was poor.  

The veteran underwent a VA examination in March 2001.  The 
examiner stated that he reviewed the veteran's claims file in 
conjunction with the examination.  The veteran complained of 
pain in the hand, and loss of sensation in the fingers.  She 
stated that she cannot use the hand; and that she frequently 
drops things.  She now uses her left hand to write.  She 
stated that she is unemployed, and has not worked since 1981 
(although the Board notes that at her April 1998 examination, 
she stated that she was working full time).  She stated that 
she was involved in a motor vehicle accident in 1999, which 
resulted in a piece of glass being imbedded in her right 
lower forearm on the radial aspect.  

Upon examination, the right hand and arm were held in 
antalgic fashion.  There was mild atrophy of the abductor 
pollucis brevis (APB).  Strength in the shoulder and elbow 
was essentially normal, except that there was give-way 
strength loss due to pain.  Strength of hand muscles was 
difficult to touch due to painful skin.  However, strength of 
the APB was essentially normal.  She could do opposition of 
the thumb to little finger.  Flexion of the distal thumb 
phalanx was essentially normal with give-way weakness due to 
painful skin.  Flexion of the index finger and middle finger 
metacarpophalangeal (MCP), proximal interphalangeal (PIP), 
and distal interphalangeal (DIP) joints were essentially 
normal, with give-way weakness due to painful skin.  
Extension of the MCP, PIP, and DIP joints was normal.  There 
were mild trophic skin changes in the right hand affecting 
the dorsal and ventral aspect.  There was loss of sensation 
to pinprick in the right index finger.  There was 
hyperesthesia and hyperpathia in the right lower forearm, in 
the ventral aspect from just below the elbow down into the 
hand, and in the dorsal aspect from approximately halfway 
down the lower forearm.  There was no sensory loss in the 
radial or in the ulnar nerve distribution.  She was diagnosed 
with reflex sympathetic dystrophy.  The examiner stated that 
the veteran is not employable; but that she remains 
independent for activities of daily living.  There was no 
clear loss of strength in the median nerve innervated muscle; 
however, complete assessment of strength was limited due to 
painful skin.  

The veteran underwent a neurologic examination in June 2007.  
The examiner reviewed the claims file in conjunction with the 
examination.  The veteran complained of almost constant right 
hand pain and numbness.  The pain ranged from a 5 to an 8 on 
a scale of 1-10.  She reported having difficulty working and 
performing activities of daily living due to pain.  She 
described the pain as shooting up her right forearm to the 
right shoulder.  She also described an on and off again 
burning sensation and severe electric shock-like feeling in 
her right hand, arm, and shoulder.  She reported wearing a 
brace and taking Neurontin, ibuprofen, oxycodone, Tylenol, 
and tramadol.  She stated that the pain is worse at night and 
causes difficulty sleeping; and that she stopped working in 
the 1980s and is currently unemployed.  

Upon examination, strength of the right shoulder and right 
arm were slightly limited due to pain.  Right hand grip was 
3/5.  Right hand opponens pollicis was 3/5.  Right thumb 
flexor pollicis brevis and abductor brevis was 4/5.  There 
was atrophy noted of the thenar muscle of the right hand.  
Deep tendon reflexes were 2+ symmetrical in the upper 
extremities, biceps, and brachioradialis.  Triceps were 1+ 
symmetrical.  There was decreased pinprick and light touch 
sensation noted on median nerve distribution of the right 
hand.  There was hyperesthesia and hyperalgesia noted on the 
sensory examination of the right hand, and to some extent on 
the right forearm area.  The examiner stated that the 
veteran's condition was moderately severe in nature and that 
the pain and numbness in her right hand will affect (to some 
extent) her physical and sedentary employment status.  

The veteran underwent a VA orthopedic examination in July 
2007.  The claims file was reviewed in conjunction with the 
examination.  The veteran complained of constant, sharp, 
burning pain that averaged an 8-9 on a scale of 1-10.  She 
stated that the pain is aggravated by motion.  She also 
complained that her skin over the right wrist was sensitive 
to touch.  The examiner noted that she is right hand 
dominant.  She reported that she is independent in the 
activities of daily living.  She uses a wrist splint, as well 
as pressure gloves.  She reported additional limitations 
following repetitive use and during flare-ups.  She did not 
report any incapacitating episodes during the past 12 months.   

Upon examination, the veteran's right wrist showed no gross 
deformity or edema.  There was no significant skin 
discoloration; however, she did have severe allodynia over 
the wrist, hand, and forearm.  Skin temperature appeared to 
be within normal limits.  There was no skin dystrophic 
change.  Right wrist range of motion revealed dorsiflexion 
from 0 to 45 degrees with pain throughout range of motion; 
palmar flexion from 0 to 30 degrees with pain at the end of 
range of motion; radial deviation from 0 to 25 degrees, and 
ulnar deviation from 0 to 20 degrees all associated with pain 
at the end of range of motion.  Following five repetitive 
range of motion, the pain and range of motion remained the 
same.  There was no evidence of fatigue, weakness, or lack of 
endurance. Sensation was mildly impaired to light touch over 
fingertips.  She was diagnosed with complex regional pain 
syndrome in the right forearm, wrist, and hand; and status 
post carpal tunnel release and ganglion cyst removal.  

The July 2007 examiner reexamined the veteran in March 2008.  
The veteran reported that the pain in her right upper 
extremity had not changed.  Upon examination, there was 
swelling in the right hand associated with chronic skin 
discoloration.  There was severe allodynia in the right hand.  
Right wrist range of motion revealed dorsiflexion from 0-30 
degrees; palmar flexion from 0-30 degrees; ulnar deviation 
from 0-15 degrees, and radial deviation 0-15 degrees 
associated with pain throughout range of motion.  Following 
five repetitive wrist range of motion, the pain was 
increased; but range of motion remained the same.  There was 
no evidence of fatigue, weakness, or lack of endurance.  
Examination of the right thumb revealed range of motion from 
0-45 degrees associated with pain throughout range of motion.  
MCP joint showed 0-30 degrees associated with pain throughout 
range of motion.  Following five repetitive range of motion 
at these joints, pain and range of motion remained the same.  
There was no evidence of fatigue, weakness, or lack of 
endurance.  The veteran was able to flex her thumb; but she 
was not able to perform thumb opposition or abduction due to 
pain.  Range of motion of the second through fifth fingers at 
DIP joints revealed 0-45 degrees of motion associated with 
pain throughout the motion.  At PIP joints, range of motion 
was 0-50 degrees associated with pain throughout range of 
motion.  The examiner was not able to examine range of motion 
of MCP joints of the second through fifth finger due to 
severe pain.  The veteran was able to flex all fingers.  The 
examiner stated that "There is no evidence of complete 
paralysis of right median nerve.  The veteran is able to 
perform pronation of the right forearm despite severe pain."      

In order to warrant a rating in excess of 50 percent, the 
veteran's carpal tunnel syndrome, right wrist with reflex 
sympathetic dystrophy must be manifested by complete 
paralysis with the hand inclined to the ulnar side, the index 
and middle fingers more extended than normally, considerable 
atrophy in the muscles of the thenar eminence, the thumb in 
the plane of the hand (ape hand); pronation incomplete and 
defective, absence of flexion of index finger and feeble 
flexion of middle finger, cannot make a fist, index and 
middle fingers remain extended; cannot flex distal phalanx of 
thumb, defective opposition and abduction of the thumb, at 
right angles to palm; flexion of wrist weakened; pain with 
trophic disturbances. 

The Board finds that the preponderance of the evidence is 
against a finding of complete paralysis.  The March 2001 
examiner concluded that there was no clear loss of strength 
in the median nerve innervated muscle.  The June 2007 
examiner concluded that the veteran's condition was 
moderately severe in nature, and observed that right hand 
grip strength was 3/5.  The July 2007 examiner found that the 
veteran had right wrist range of motion consisting of 
dorsiflexion from 0 to 45 degrees; palmar flexion from 0 to 
30 degrees; radial deviation from 0 to 25 degrees; and ulnar 
deviation from 0 to 20 degrees.  Following five repetitive 
range of motion, the pain and range of motion remained the 
same; and there was no evidence of fatigue, weakness, or lack 
of endurance. Sensation was mildly impaired to light touch 
over fingertips.  She was examiner by the July examiner again 
in March 2008.  This time, he found that the veteran could 
achieve right wrist range of motion consisting of 
dorsiflexion from 0-30 degrees; palmar flexion from 0-30 
degrees; ulnar deviation from 0-15 degrees, and radial 
deviation 0-15 degrees.  Again, following five repetitive 
wrist range of motion, the pain was increased; but range of 
motion remained the same; and there was no evidence of 
fatigue, weakness, or lack of endurance.  Examination of the 
right thumb revealed range of motion from 0-45 degrees.  MCP 
joint showed 0-30 degrees.  The veteran was able to flex her 
thumb; though she was not able to perform thumb opposition or 
abduction due to pain.  Range of motion of the second through 
fifth fingers at DIP joints revealed 0-45 degrees of motion.  
At PIP joints, range of motion was 0-50 degrees.  Finally, 
the examiner stated that "There is no evidence of complete 
paralysis of right median nerve.  The veteran is able to 
perform pronation of the right forearm despite severe pain."    

Finally, in regards to DeLuca criteria, the July 2007 VA 
examiner repeatedly stated that repetitive motion did not 
cause additional limitation of motion; and that there was no 
evidence of fatigue, weakness, or lack of endurance.  There 
is no medical evidence to show that there is any additional 
loss of motion due to pain or flare-ups of pain, supported by 
objective findings, or due to excess fatigability, weakness 
or incoordination, to a degree that supports a rating in 
excess of 50 percent.

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for a rating in excess of 50 percent for carpal tunnel 
syndrome, right wrist with reflex sympathetic dystrophy must 
be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).
 
The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that her 
service connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995). 

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.


ORDER

The appeal is denied.  




______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


